Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 2/8/2021 has been entered. Amended Claim 1 has been noted. The amendment has overcome the specification objections and claim objections previously set forth - those specification objections and claim objections have been withdrawn accordingly. The amendment has failed to overcome all of the 112(b) rejections previously set forth - only the portions of the 112(b) rejections that have been overcome have been withdrawn. Claims 1-2 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a step of setting the rotation angle of the butterfly valve at which the excess air ratio of the air-fuel mixture becomes a predetermined value within the first rotation angle range, to be a closing-side stop angle of the butterfly valve; a step of setting the rotation angle of the butterfly valve at which the excess air ratio of the air-fuel mixture becomes a predetermined value 
 Claim 2 is rejected due to its dependency on Claim 1. 

Allowable Subject Matter
3.	Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding Independent Claim 1: In light of the amendments, it is apparent that Claim 1 now claims distinct steps of setting the rotation angle of the butterfly valve within the first rotation angle range to a closing-side stop angle of the butterfly valve at which the excess air ratio of the air-fuel mixture becomes a predetermined value and setting the rotation angle of the butterfly valve within the second rotation angle range to an open-side stop angle of the butterfly valve at which the excess air ratio of the air-fuel mixture becomes a predetermined value and then using those set angles to achieve small and large capacity states respectively. These steps in combination with the other limitations of the claim are not explicitly taught by the previously cited Nakatani et al. reference (US 2015/0354810 A1) (hereinafter “Nakatani”) or by any other known prior art reference and no motivation would have existed to have modified the existing method taught by Nakatani (or that of any other known prior art) 
	However, Claim 1 is still considered indefinite and accordingly stands rejected under 35 U.S.C. 112(b) (as presented above). Thus, the exact scope of Claim 1 is unclear and Claim 1 is consequently not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

Response to Arguments
4.	The arguments filed 2/8/2021 have been fully considered but are moot in light of the indication of allowable subject matter (as presented above). 

To endeavor to overcome the 112(b) rejections set forth in this Office Action, Examiner recommends:

In the last 7 lines of Claim 1, more clearly specify what each of the “increased” and “decreased” limitations are relative to
Amend lines 29-34 of Claim 1 as follows:


a step of setting the rotation angle of the butterfly valve within the first rotation angle range to a closing-side stop angle of the butterfly valve at which an excess air ratio of the air-fuel mixture becomes a predetermined value;

a step of setting the rotation angle of the butterfly valve within the second rotation angle range to an open-side stop angle of the butterfly valve at which an excess air ratio of the air-fuel mixture becomes a predetermined value; 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabin (US 4,752,211) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/14/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762